Appellate Case: 20-4023     Document: 010110677076      Date Filed: 04/28/2022     Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         April 28, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellant,
                                                            No. 20-4023
  v.                                              (D.C. Nos. 2:19-CV-00094-CW &
                                                       2:15-CR-00072-CW-1)
  RICHARD JENKS, JR.,                                         (D. Utah)


        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before CARSON, BALDOCK, and BRISCOE, Circuit Judges.
                   _________________________________

       The facts here are disturbing. Presented with evidence that Petitioner Richard

 Jenks Jr. repeatedly raped his stepdaughter for years, a jury convicted him on one

 count of aggravated sexual abuse of a child within Indian country and two counts of

 sexual abuse of a minor within Indian country. But even alleged perpetrators of

 heinous crimes have the right to the assistance of counsel in their defense. See U.S.

 Const. amend. VI. And the Supreme Court has long held that the Sixth Amendment


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-4023    Document: 010110677076        Date Filed: 04/28/2022     Page: 2



 right to counsel includes a right to effective counsel. See Strickland v. Washington,

 466 U.S. 668, 686 (1984).

       Arguing that his trial counsel deprived him of that right, Petitioner filed a

 verified motion under 28 U.S.C. § 2255 in the United States District Court for the

 District of Utah. Petitioner sought to vacate his convictions and sentence because,

 among other things, his trial counsel rendered ineffective assistance in advising him

 to reject government offers to enter a plea agreement. The district court denied the

 motion without an evidentiary hearing and denied a certificate of appealability. We

 granted a limited certificate of appealability. Because we now conclude that the

 district court abused its discretion in declining to hold an evidentiary hearing, we

 exercise jurisdiction under 28 U.S.C. § 2253, vacate the district court’s judgment in

 part, and remand for an evidentiary hearing.1

                                            I.

       Petitioner, a member of the Ute Indian Tribe, lived on the Uintah and Ouray

 reservation with his wife and stepchildren. 2 At sixteen years old, Petitioner’s

 stepdaughter reported to her mother that Petitioner had repeatedly raped her since she


       1
        Also pending before the Court is Appellant’s motion to file a supplemental
 appendix with his reply brief. We GRANT the motion and consider Appellant’s
 supplemental appendix properly filed.
       2
          Because our review of the district court’s decision not to hold an evidentiary
 hearing hinges largely on whether the allegations in Petitioner’s § 2255 motion, taken
 as true, would entitle Petitioner to relief, we provide the factual background as
 Petitioner alleged it in his verified motion. See United States v. Herring, 935 F.3d
 1102, 1107 (10th Cir. 2019). We express no view on whether Petitioner will be able
 to meet his burden to prove those allegations.
                                            2
Appellate Case: 20-4023    Document: 010110677076         Date Filed: 04/28/2022     Page: 3



 was ten years old. Her mother immediately reported the allegations to the Bureau of

 Indian Affairs (“BIA”).

       After speaking with BIA officers, Petitioner’s stepdaughter led the officers to a

 large woodpile behind Petitioner’s house where Petitioner often disposed of condoms

 and wipes after raping her. Officers found nineteen condoms along with several

 wipes and wrappers in the woodpile. Officers selected four condoms at random for

 DNA testing and found, to a reasonable degree of scientific certainty, Petitioner’s

 DNA on one side of one of the condoms and his stepdaughter’s DNA on the other

 side. They also could not exclude Petitioner as a minor contributor of DNA on two

 more condoms on which his stepdaughter was a major contributor.

       A grand jury indicted Petitioner on two counts of aggravated sexual abuse of a

 child within Indian country in violation of 18 U.S.C. §§ 2241(c) and 1153(a) and two

 counts of sexual abuse of a minor within Indian country in violation of 18 U.S.C.

 §§ 2243(a) and 1153(a). According to Petitioner’s § 2255 motion, without consulting

 a DNA expert to perform any tests or interpret the government’s DNA test results,

 Petitioner’s trial counsel told Petitioner that the government’s evidence was weak,

 that he would win at trial, and that he should reject every offer to enter a plea

 agreement.

       Petitioner alleged that his counsel informed him in May 2015 that the

 government had offered a fifteen-year sentence in exchange for his executing a guilty

 plea. But Petitioner’s counsel told him that the government’s DNA tests revealed a

 low probability that any of the condoms contained his DNA and that the government

                                             3
Appellate Case: 20-4023      Document: 010110677076      Date Filed: 04/28/2022    Page: 4



 had only made the offer because its case was weak. So on the advice of counsel,

 Petitioner rejected the plea offer.

        Petitioner alleged that in June 2015, his counsel told him that the government

 had again offered to enter a plea agreement, this time one that would result in a ten-

 year sentence. But because his counsel continued to advise him to plead guilty,

 Petitioner rejected this offer too.

        Finally, Petitioner alleged that his counsel told him in September 2015 that the

 government had offered to enter a plea agreement resulting in an eight-year sentence.

 But Petitioner’s counsel continued to insist that the government could not show that

 any of the condoms contained his DNA and that the jury would acquit him at trial.

 So Petitioner again declined the government’s offer.

        According to Petitioner, his counsel conducted little investigation into the

 government’s evidence before advising him on any of these plea offers. Petitioner’s

 counsel never independently tested any of the condoms and consulted a DNA expert

 on the government’s test results only after advising Petitioner to reject each plea

 offer. Petitioner claims also that his counsel never informed him that if convicted at

 trial of either aggravated-sexual-abuse charge, he would face a mandatory minimum

 sentence of thirty years.

        When Petitioner’s counsel finally consulted a DNA expert about the

 government’s test results, the expert agreed with the government’s conclusions. That

 is, the defense expert also found a “reasonable scientific certainty” that one condom

 contained Petitioner’s and his stepdaughter’s DNA and that testers could exclude

                                            4
Appellate Case: 20-4023    Document: 010110677076        Date Filed: 04/28/2022      Page: 5



 Petitioner as a contributor of DNA on only one of the four tested condoms. After

 Petitioner’s trial began, his counsel admitted to him that they had been mistaken

 about the results of the DNA tests and the strength of the government’s case. They

 informed Petitioner that the jury would likely convict him.

       The jury indeed convicted Petitioner on one count of aggravated sexual abuse

 of a child within Indian country and two counts of sexual abuse of a minor within

 Indian country. At sentencing, the district court expressed its view that the facts

 justified an above-guidelines sentence of life in prison but ultimately sentenced

 Petitioner to the thirty-year statutory-minimum sentence as requested by the

 government. Petitioner appealed, and we affirmed his conviction and sentence in

 substantial part, vacating and remanding only for an unrelated issue with one of the

 supervised-release conditions the district court imposed. See United States v. Jenks,

 714 F. App’x 894, 900 (10th Cir. 2017).

       Petitioner then challenged his convictions and sentence under § 2255, arguing

 many reasons he believes show that his trial counsel were unconstitutionally

 ineffective. The district court denied the motion on all grounds without holding an

 evidentiary hearing and denied a certificate of appealability. Defendant appealed,

 and we granted a certificate of appealability limited to whether the district court erred

 in not holding an evidentiary hearing on the effectiveness of Petitioner’s trial counsel

 when they advised Petitioner not to accept any proposed plea bargains.




                                            5
Appellate Case: 20-4023    Document: 010110677076        Date Filed: 04/28/2022     Page: 6



                                            II.

       District courts should hold evidentiary hearings to determine the merits of a

 § 2255 motion “[u]nless the motion and the files and records of the case conclusively

 show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). We use a two-

 step inquiry when reviewing a district court’s decision not to hold an evidentiary

 hearing. First, we review de novo whether the allegations in the petitioner’s motion,

 if proved, would entitle the petitioner to relief. United States v. Herring, 935 F.3d

 1102, 1107 (10th Cir. 2019) (citations omitted). If so, we then determine whether the

 district court abused its discretion in declining to hold an evidentiary hearing. Id.

 (citations omitted).

                                            A.

       Turning to the first step, we examine whether the allegations in Petitioner’s

 § 2255 motion, if true, warrant relief. The Sixth Amendment right to the effective

 assistance of counsel extends to the plea-bargaining process. Lafler v. Cooper, 566

 U.S. 156, 162 (2012) (citations omitted). In a case in which the petitioner alleges

 that his counsel’s ineffectiveness caused him to reject a plea agreement, the petitioner

 must show that: (1) his counsel’s performance fell below an objective standard of

 reasonableness; (2) but for his counsel’s deficient performance, he and the

 government were reasonably likely to enter a plea agreement; (3) the court was

 reasonably likely to have accepted the plea agreement; and (4) the conviction,

 sentence, or both with the plea agreement would have been less severe than the

 judgment imposed without it. See id. at 163–64.

                                             6
Appellate Case: 20-4023    Document: 010110677076         Date Filed: 04/28/2022      Page: 7



       Of course, in assessing counsel’s performance, we are careful not to succumb

 to hindsight bias—attorneys are not unconstitutionally ineffective simply because

 their strategic choices prove ultimately unsuccessful. See Strickland, 466 U.S. at 689

 (“A fair assessment of attorney performance requires that every effort be made to

 eliminate the distorting effects of hindsight, to reconstruct the circumstances of

 counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective

 at the time.”). But according to Petitioner’s allegations, his trial counsel did not

 simply make reasonable strategic choices that turned out unsuccessful. Petitioner

 alleged that his counsel failed to investigate the nature of the DNA evidence found on

 the condoms before advising him about the strength of that evidence. Petitioner

 alleged also that his trial counsel told him that the government’s DNA test results

 revealed a low probability that any of the condoms contained his DNA—an

 objectively false statement as Petitioner’s counsel learned when they eventually

 consulted a DNA expert.

       When representing a criminal defendant, an attorney has a duty to reasonably

 investigate the facts and evidence. See Strickland, 466 U.S. at 690–91. That does

 not necessarily mean that defense counsel must thoroughly investigate every possible

 angle, but it does mean that reasonable professional judgments should support any

 limits to counsel’s investigation. See id. We can think of no reasonable professional

 judgment that would justify failing to accurately discover and convey to the

 defendant the results of DNA testing, which are likely to be critical to the



                                             7
Appellate Case: 20-4023     Document: 010110677076         Date Filed: 04/28/2022    Page: 8



 prosecution’s case. Thus, we conclude that if Petitioner can prove these allegations,

 he can prove that his trial counsel fell below an objective standard of reasonableness.

        The district court focused its analysis on the second element, holding that even

 if counsel’s performance were deficient, Petitioner could not show that he and the

 government were reasonably likely to enter a plea agreement. The district court

 found that Petitioner failed to contradict the government’s assertion that it never

 offered Petitioner a plea deal but only discussed the possibility of offering one. The

 district court relied specifically on the government’s July 29 email to Petitioner’s

 counsel, which Petitioner attached to his § 2255 motion. Because that email stated

 that the government could “probably obtain approval to offer something closer to 8

 years,” the district court determined that it was not a plea offer but merely an

 invitation to discuss the possibility of offering a plea deal.

        But when deciding whether the district court should have held an evidentiary

 hearing under § 2255(b), we look to Petitioner’s allegations. See Herring, 935 F.3d

 at 1107. Petitioner alleged in a verified motion that the government offered in May,

 June, and September 2015 to enter plea agreements resulting in fifteen-, ten-, and

 eight-year sentences, respectively. Petitioner alleged also that they entered none of

 those proposed agreements because he rejected the offers based on his counsel’s

 advice about the government’s DNA test results. Maybe the government correctly

 argues that these allegations are false, but the district court should not have rejected

 them without an evidentiary hearing. See Estremera v. United States, 724 F.3d 773,

 779 (7th Cir. 2013). If Petitioner can prove these allegations, he can show that he

                                              8
Appellate Case: 20-4023    Document: 010110677076        Date Filed: 04/28/2022      Page: 9



 and the government were reasonably likely to enter a plea agreement absent his

 counsel’s deficient performance. And even if the district court and the government

 correctly note that the government’s July 29 email to Petitioner’s counsel was not a

 plea offer, the email does not contradict Petitioner’s allegations that the government

 eventually made an offer. Petitioner need not prove his allegations before an

 evidentiary hearing.

       The government argues also that Petitioner cannot show that the court was

 reasonably likely to accept any of the plea agreements the government allegedly

 offered. The government relies on the court’s statement at sentencing that it felt that

 Petitioner’s crimes could warrant an above-guidelines life sentence. If the sentencing

 court believed a life sentence was appropriate, then the government argues that the

 court would never have accepted a plea agreement resulting in a fifteen-, ten-, or

 eight-year sentence. But despite the court’s statement, the court did not sentence

 Petitioner to life in prison—it instead deferred to the government’s request and gave

 Petitioner the minimum possible sentence. Thus, Petitioner could show that when

 presented with a plea agreement, the court was at least reasonably likely to defer to

 the government and accept the plea.

       Finally, Petitioner must show that the conviction, sentence, or both would have

 been less severe. In its harshest alleged plea offer, the government suggested a

 fifteen-year sentence—half the sentence Petitioner received. And any plea agreement

 resulting in a sentence of less than thirty years would necessarily have included

 dropping the aggravated-sexual-abuse charges. So even under the government’s

                                            9
Appellate Case: 20-4023      Document: 010110677076       Date Filed: 04/28/2022     Page: 10



  harshest alleged offer, Petitioner likely would have received both a less severe

  conviction and sentence.

        Having reviewed the allegations in Petitioner’s § 2255 motion de novo, we

  conclude that if Petitioner can prove them, they would entitle him to relief.

                                             B.

        We next determine whether the district court abused its discretion in denying

  Petitioner’s § 2255 motion without an evidentiary hearing. Generally, district courts

  should hold an evidentiary hearing when a petitioner alleges facts that would entitle

  him to relief if proved. See Herring, 935 F.3d at 1107 (holding that the district court

  abused its discretion in refusing to hold an evidentiary hearing when the petitioner

  alleged facts that, if proved, would merit relief). But we have held that district courts

  may decline to hold evidentiary hearings when a petitioner offers only conclusory

  allegations such that the court does not have a “firm idea” of the evidence that the

  petitioner will present and how it will support the petitioner’s motion. United States

  v. Moya, 676 F.3d 1211, 1214 (10th Cir. 2012) (citation omitted).

        Here, the district court determined that Petitioner offered only conclusory

  allegations that the government offered to enter a plea agreement. We disagree.

  Conclusory allegations either state an inference without stating the facts from which

  the inference derives or lack any “factual enhancement.” Brooks v. Mentor

  Worldwide LLC, 985 F.3d 1272, 1281 (10th Cir. 2021) (citation omitted). Petitioner

  alleged that his counsel told him three times that the government had offered to enter

  plea agreements resulting in specified sentences. Those are not inferences—they are

                                             10
Appellate Case: 20-4023     Document: 010110677076        Date Filed: 04/28/2022       Page: 11



  factual allegations of Petitioner’s discussions with his counsel about statements the

  government allegedly made.

        Nor were the allegations “devoid of any factual enhancement,” id., as if

  Petitioner had alleged only that the government offered some plea deal. Petitioner

  alleged both the timing of each alleged offer and the sentence the government

  proposed with each offer. That constitutes some “factual enhancement.” True,

  Petitioner did not allege every detail of any plea agreement he might have accepted,

  but that does not render his allegations conclusory. Petitioner’s allegations

  sufficiently gave the district court an “idea of what the testimony [at the evidentiary

  hearing] will encompass and how it will support [Petitioner’s] claim.” Moya,

  676 F.3d at 1214 (quotation omitted). Thus, Petitioner’s § 2255 motion warranted an

  evidentiary hearing.

        Because the allegations in Petitioner’s § 2255 motion, if proved, would entitle

  Petitioner to relief and because the district court had no other valid basis not to hold

  an evidentiary hearing, the motion and the record do not “conclusively show” that

  Petitioner was entitled to no relief. Herring, 935 F.3d at 1107 (quoting 28 U.S.C.

  § 2255(b)). Thus, the district court should have held an evidentiary hearing.3 See id.

  We therefore VACATE the denial of Petitioner’s § 2255 motion only as to the claim

  that Petitioner’s trial counsel provided unconstitutionally ineffective assistance

  during plea negotiations and REMAND for an evidentiary hearing on that issue.


        3
          We emphasize that we express no view on whether Petitioner will ultimately
  prevail on his § 2255 motion.
                                             11
Appellate Case: 20-4023   Document: 010110677076    Date Filed: 04/28/2022   Page: 12



        VACATED in part and REMANDED.


                                         Entered for the Court


                                         Joel M. Carson III
                                         Circuit Judge




                                        12